SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

128
CA 13-01128
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND SCONIERS, JJ.


AMY GELIA, PLAINTIFF-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DAVID GELIA, DEFENDANT-APPELLANT.


JOHN P. PIERI, BUFFALO, FOR DEFENDANT-APPELLANT.

PALMER, MURPHY & TRIPI, BUFFALO (THOMAS A. PALMER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered November 16, 2012 in a divorce action. The
order directed defendant to pay attorney’s and accountant’s fees of
plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order directing him to pay
counsel fees in the amount of $20,475 and accountant’s fees in the
amount of $11,115 as his share of such fees incurred by plaintiff in
this matrimonial action. We reject defendant’s contention that those
awards are excessive. “The award of reasonable . . . fees is a matter
within the sound discretion of the trial court” (Morrissey v
Morrissey, 259 AD2d 472, 473; see Domestic Relations Law § 237 [a]).
Supreme Court properly considered the parties’ submissions in light of
all the circumstances of the case, including the parties’ relative
financial circumstances and the merits of their positions during
settlement negotiations, and we conclude that the awards are
reasonable and do not constitute an abuse or improvident exercise of
the court’s discretion (see Decker v Decker, 91 AD3d 1291, 1291-1292;
Blake v Blake [appeal No. 1], 83 AD3d 1509, 1509).




Entered:   February 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court